Citation Nr: 0700072	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  96-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to service connection for chronic chemical 
substance hypersensitivity claimed as due to an undiagnosed 
illness.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right C7 radiculopathy, currently evaluated as 20 
percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's post-operative right heel Haglund's deformity 
residuals, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
veteran's post-operative left heel Haglund's deformity 
residuals, currently evaluated as 10 percent disabling.  

6.  Entitlement to an initial disability evaluation in excess 
of 40 percent for the veteran's chronic fibromyalgia with 
joint pain, fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel syndrome, and 
depression.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had certified active service from April 1984 to 
April 1985 and from November 1990 to August 1991.  She had 
additional active duty with the Army and the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied service 
connection for a chronic sinus disorder to include sinusitis.  
In November 1994, the veteran submitted a notice of 
disagreement (NOD).  In December 1994, the RO issued a 
statement of the case (SOC).  In December 1994, the veteran 
submitted an Appeal to the Board (VA Form 9).  

In November 1995, the RO denied increased disability 
evaluations for the veteran's right shoulder injury residuals 
with impingement syndrome; post-operative right heel 
Haglund's deformity residuals; and post-operative left heel 
Haglund's deformity residuals.  In November 1995, the veteran 
submitted a NOD with the November 1995 rating decision.  In 
December 1995, the RO issued a SOC to the veteran and her 
accredited representative which addressed the issues of 
increased evaluations for the veteran's right shoulder, right 
heel, and left heel disabilities.  In January 1996, the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
denial of increased evaluations for her right shoulder, right 
heel, and left heel disabilities.  

In September 1997, the RO, in pertinent part, recharacterized 
the veteran's right shoulder disability as right C7 
radiculopathy evaluated as 20 percent disabling and denied 
service connection for chronic post-traumatic stress disorder 
(PTSD).  In December 1997, the veteran submitted a NOD with 
the denial of service connection for chronic PTSD.  In 
January 1998, the RO issued a SOC to the veteran and her 
accredited representative which addressed the issue of 
service connection for chronic PTSD.  In January 1998, the 
RO, in pertinent part, denied service connection for 
fibromyalgia with depression and chronic fatigue syndrome 
claimed as due to an undiagnosed illness, a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease (GERD) and nausea claimed as due to an undiagnosed 
illness, a chronic headache disorder to include migraine 
claimed as due to an undiagnosed illness, and chronic 
chemical substance hypersensitivity claimed as due to an 
undiagnosed illness.  

In May 1998, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  At the 
hearing, the veteran expressly withdrew her substantive 
appeal from the denial of service connection for a chronic 
sinus disorder to include sinusitis.  The hearing transcript 
may be reasonable construed as a NOD with the denial of 
service connection for chronic fibromyalgia with depression 
and chronic fatigue syndrome claimed as due to an undiagnosed 
illness, a chronic gastrointestinal disorder claimed as due 
to an undiagnosed illness, a chronic headache disorder 
claimed as due to an undiagnosed illness, and chronic 
chemical substance hypersensitivity claimed as due to an 
undiagnosed illness.  In November 1998, the veteran submitted 
an Appeal to the Board (VA Form 9) from the denial of service 
connection for chronic PTSD.  

In February 1999, the RO, in pertinent part, denied a total 
rating for compensation purposes based on individual 
unemployability.  In June 1999, the veteran submitted a NOD 
with the denial of a total rating for compensation purposes 
based on individual unemployability.  In June 1999, the RO 
determined that the veteran had not submitted a timely 
substantive appeal from the denial of service connection for 
chronic PTSD.  In January 2001, the RO reversed its 
determination and "reinstated" the veteran's substantive 
appeal from the denial of service connection for chronic 
PTSD.  

In April 2003, the Board determined that additional 
development of the record was necessary.  In October 2003, 
the Board remanded the veteran's appeal to the RO for 
additional development.  

In March 2005, the RO granted service connection for chronic 
fibromyalgia with joint pain, fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, irritable bowel syndrome, 
and depression and assigned a 40 percent evaluation for that 
disability.  In April 2005, the veteran submitted a NOD with 
the evaluation assigned for her chronic fibromyalgia with 
joint pain, fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel syndrome, and 
depression.  In June 2005, the Board remanded the issues of 
the veteran's entitlement to service connection for chronic 
PTSD; increased evaluations for her right C7 radiculopathy, 
post-operative right heel Haglund's deformity residuals, and 
post-operative left heel Haglund's deformity residuals; and 
an initial evaluation in excess of 40 percent for her chronic 
fibromyalgia with joint pain, fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, irritable bowel syndrome, 
and depression to the RO for additional development of the 
record.  

In April 2006, the RO issued a SOC to the veteran and her 
accredited representative which addressed the issue of an 
initial evaluation in excess of 40 percent for her chronic 
fibromyalgia with joint pain, fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, irritable bowel syndrome, 
and depression.  In June 2006, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of an initial 
evaluation in excess of 40 percent for her chronic 
fibromyalgia with joint pain, fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, irritable bowel syndrome, 
and depression.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

Initially, the Board observes that the veteran submitted 
additional VA clinical documentation dated in March and April 
2006 to the Board.  The veteran has not waived RO 
consideration of the additional evidence.  In October 2006, 
the veteran specifically informed the Board that she wished 
that her appeal be remanded to the RO so that it could review 
the additional VA clinical documentation.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or her 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The service medical documentation of record notes that the 
veteran was seen in 1987, 1988, 1989, and 1992 apparently 
during periods of active duty with the Army and the Army 
Reserve.  The Board observes that the veteran's complete 
periods of active duty, active duty for training, and 
inactive duty for training with the Army and Army Reserve 
have not been verified.  The VA should obtain all relevant 
military treatment records and other documentation which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has submitted timely NODs with the denial of both 
service connection for chronic chemical substance 
hypersensitivity claimed as due to an undiagnosed illness and 
a total rating for compensation purposes based on individual 
unemployability.  The RO has not issued a SOC to the veteran 
which addresses her NODs.  The Court has directed that where 
a veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the Army and the Army Reserve and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then issue a SOC to the veteran and 
her accredited representative which 
addresses the issues of service 
connection for chronic chemical substance 
hypersensitivity claimed as due to an 
undiagnosed illness and a total rating 
for compensation purposes based on 
individual unemployability.  The veteran 
and her accredited representative should 
be given the appropriate opportunity to 
respond to the SOC.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic PTSD; increased evaluations for 
her right C7 radiculopathy, 
post-operative right heel Haglund's 
deformity residuals, and post-operative 
left heel Haglund's deformity residuals; 
and an initial evaluation in excess of 40 
percent for her chronic fibromyalgia with 
joint pain, fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, 
irritable bowel syndrome, and depression.  
If the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
I 
